The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 2/16/2021.
Applicant’s election of Group I: claims 1-15, in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants elected the following species: (i) daily administration of the polypeptide for 10 days (claim 2 in part); (ii) wherein amelioration of symptoms comprises a decrease in serum levels of glucose (claim 3 in part); (iii) polypeptide is administered twice daily or once every three days (claim 9); (iv) beta-3 agonist (claim 11 in part). Applicant’s elected species reads on claims: 1, 2, 3, 9, 10, 11, 12, 13 and 15.
Claims 4-8, 14 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Herein, claims 1, 2, 3, 9, 10, 11, 12, 13 and 15 are for examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and

Claims 1, 2, 3, 9, 10-13 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method of using a polypeptide comprising the amino acid sequence of SEQ ID No. 1 or a fragment thereof to decrease serum and plasma levels of insulin.  
The specification discloses a method of ameliorating symptoms of hyperglycemia in a subject by administering the polypeptide of SEQ ID No. 1.  The specification discloses a decrease in plasma insulin levels after administration of SEQ ID No. 1 (see example 1). The specification does not provide sufficient written description as to the structural features of the claimed genus as directed to fragments thereof. The specification discloses Zn-alpha 2–glycoprotein (ZAG) as a 
A "representative number of species" means that the species, which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re .
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities. Based on the instant disclosure one of skill in the art would not know which structures are essential, which structures are non-essential and what identifies essential structures for identifying a molecule encompassed by the claimed specificity. For example, there is insufficient guidance based on the reliance of the disclosure of SEQ ID Nos. 1 to direct a person of skill in the art to select or to predict particular structures, i.e. functional regions, as essential for ameliorating symptoms of hyperglycemia in a subject. Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required. 
Schinzel (Federation of European Biochemical Societies 1991, Vol.286, No. 1, 2 pages 125-128) teaches two positively charged amino acid residues located at the active site of 
Skolnick et al (Trends in Biotechnology, 2000. Vol. 18, pages 34-39) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based on sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34). Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to function of the structurally related protein (see in particular "Abstract" and Box 2).
Protein chemistry is probably one of the most unpredictable areas of biotechnology. For example, the replacement of a single lysine at position 118 of the acidic fibroblast growth factor by a glutamic acid led to a substantial loss of heparin binding, 
In the absence of sufficient guidance and direction to the structural and functional analysis, applicant's reliance on the activity of the polypeptide encoded by SEQ ID Nos. 1 disclosed in the specification as-filed does not appear to provide sufficient written description for the genus of molecules encompassed by the claimed fragments thereof in view of the above evidence, which indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus. In the instant case, applicant has not even disclosed a single species encompassed by the highly variant genus nor is there disclosure of the common attributes or features (i.e., structural domains) that are essential for activity or those 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiefs v. 
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, SEQ ID No. 1, but not the full breadth of the claim as directed to fragments thereof meet the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 3, 9, 10, 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tisdale et al (USP 6890899) [Tisdale] and Lindstrom (The Physiology of Obese-Hyperglycemic, Scientific World Journal p.666, May 2007) [Lindstrom] in view of Chumakov et al (US 20070054845) [Chumakov].
Regarding claims 1, 2, 3 and 9,

Tisdale teaches glycoprotein known as Zn-alpha 2-glycoprotein (ZAG) in accordance with SEQ ID NO: 1 in claim 1 (col.2, lns.15-30; col.3, lns.3-61; see Fig.1 for amino acid sequence of ZAG; see entire document and sequence alignment). 
Tisdale teaches a method of treating a mammal to bring about a weight reduction or reduction in obesity, said method 
Tisdale teaches intravenous administration of ZAG to obese hyperglycemic ob/ob mice, where administration of ZAG showed a decrease in serum blood glucose levels and a decrease of total body weight over 160 h (col.16, lns.45-57; FIG. 11 and Table 6). 
Accordingly, Lindstrom teaches that ob/ob mice are hyperglycemic, and that the ob/ob hyperglycemic mice are used as a model for diabetes and obesity (Abstract; p.666, lns.3-4). Instant Specification on page 18, paragraph [0093] states that generally the subject is human, although as will be appreciated by those in the art, the subject may be an animal, e.g. rodents including mice, rats, hamsters and guinea pigs.
Tisdale differs from the claims in that the documents do not teach decreasing the serum levels of glucose.
However, Chumakov cures the deficiency. 
Chumakov teaches GZIP, which is a glycoprotein having the domain structure of Zn-alpha 2-glycoprotein (ZAG) [0006]. Chumakov teaches fragments of human Zn-alpha-glycoprotein and their use in methods of treatment of obesity (Title; see entire 
Chumakov teaches a method of administering to an individual a composition comprising a GZIP polypeptide, wherein said biological response is increasing cell or tissue sensitivity to insulin [0045], and modulating circulating (either blood, serum or plasma) levels (concentration) of glucose, wherein said modulating is preferably lowering ([0037]; [0039]).
	Chumakov teaches a method comprising using GZIP polypeptides for reducing the insulin resistance and hyperglycemia in rodent diabetes models, or in humans with Type I or Type II diabetes ([00526] to [0529]). Chumakov teaches In Vivo Assay for Anti-Hyperglycemic Activity and Insulin Sensitivity of GZIP ([0530-0531]). Furthermore, Chumakov teaches a method of preventing or treating a metabolic-related disease or disorder comprising providing or administering to an individual in need of such treatment said pharmaceutical or physiologically acceptable composition comprising GZIP, where the metabolic related disease is obesity, impaired glucose tolerance, insulin resistance, heart disease, diabetes, AIDS related weight loss, cancer-related weight loss. In preferred 
Accordingly, Tisdale teaches a decrease of glucose serum levels occurs by the administration of ZAG over 160 hours (about 7 days). Furthermore, Chumakov teaches a method of administering to an individual a composition comprising a GZIP polypeptide, wherein said biological response is increasing cell or tissue sensitivity to insulin [0045], and modulating circulating (either blood, serum or plasma) levels (concentration) of glucose, wherein said modulating is preferably lowering ([0037]; [0039]).Thus, one skilled in the art at the time of the invention would have had a reasonable expectation of success in accordance with routine optimization to provide a method of ameliorating of symptoms of hyperglycemia, e.g. decrease serum levels of glucose, for at least 10 days by administering a therapeutically effective dosage of ZAG once every three days in view of the teachings of Tisdale and Chumakov, as a whole. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Moreover, it would have been customary for an artisan of ordinary skill to determine the optimal schedule to administer ZAG, i.e., administer ZAG once every three days, to a subject in need thereof, in order to best 

Regarding claim 10,
Tisdale teaches formulations comprising ZAG include those suitable for oral, rectal, topical and parenteral (including subcutaneous, intramuscular and intravenous) administration (col.17, lns.43-46).

Regarding claim 13,
Tisdale teaches that Zn-alpha-glycoprotein (ZAG) is a glycosylated polypeptide (col.4, 19-24; col.4, lns.56-57).

Regarding claim 15,
Tisdale teaches ZAG can be used for producing antibodies, either monoclonal or polyclonal antibodies that can be used in therapy as inhibitors or antagonists to the lipolytic agents causing cachexia in cancer patients (col.6, lns.27-29).

It would have been obvious at the time of the invention to use Zn-alpha 2-glycoprotein (ZAG) to reduce serum blood glucose levels in hyperglycemic mice in view of the teachings of Tisdale. One skilled in the art would have recognized that insulin sensitivity of a subject could be increased by the 
From the teachings of the references, it would have been obvious for one of ordinary skill to provide the claimed invention and they would have had a reasonable expectation of success. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by the references.
In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a).

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tisdale et al (USP 6890899) [Tisdale] and Lindstrom (The Physiology of Obese-Hyperglycemic, Scientific World Journal p.666, May 2007) [Lindstrom] in view of Chumakov et al (US 20070054845) [Chumakov] as applied to claims 1, 2, 3, 9, 10, 13 and 15 above and further in view of Bing et al (PNAS, Zinc-alpha-glycoprotein, Vl0l, No.8, p.2500, Februray 2004) [Bing], Tanishita et al (The beta 3- Adrenergic Agonist BRL37344 Increases Glucose Transport into L6 Myoctytes through a mechanism different from that of Insulin, J. Biochem. 122, p.90, July 1997) [Tanishita], Cawhorne et al (BRL35135, a potent and selective atypical beta-adrenoceptor agonist, Am. J. Clin. Nutr, Pub., p.252S, January 1992) [Cawthorne], and Arbeeny et al (Metabolic alterations associated with the antidiabetic effect of beta 3-adrenergic receptor agonists in obese mice, The American Physiological Society, p.E678, April 1995) [Arbeeny].
The teachings of Tisdale and Chumakov, as a whole, have been described above.
Regarding claims 12 and 13,
Tisdale and Chumakov differ from the claims in that the documents do not teach that the beta 3- Adrenergic Agonist BRL37344 is administered in combination with Zag.
However, Bing, Tanishita, Cawhorne and Arbeeny cure the deficiency. 
Bing teaches BRL37344 increased ZAG mRNA levels in 3T3-Li adipocytes (Abstract). Furthermore, Bing teaches BRL 37344 treatment led to a 3.3-fold increase in ZAG mRNA levels (p.2502, right column, bottom paragraph; also see Fig. 2; See entire document).

Cawthorne teaches agonist BRL 35135 produces a dose-related increase in energy expenditure in rodents and, in genetically obese (ob/ob) mice provides significant antiobesity activity (Abstract; see entire document). Further, Cawthorne teaches that BRL 35135 is converted rapidly in vivo to BRL 37344
(p.252S, right column, third paragraph).
Arbeeny teaches metabolic alterations with the antidiabetic effect of beta3-adrenergic receptor agonist in obese mice (Title; see entire document). Particularly, Arbeeny teaches BRL 35135 reduces glucose and insulin levels in plasma of ob/ob mice (p.E679, Table 1).
One skilled in the art at the time of the invention would have recognized that Zn-alpha 2-glycoprotein (ZAG) could be used to reduce serum blood glucose levels in hyperglycemic mice as taught by Tisdale. Furthermore, one skilled in the art would have recognized that insulin sensitivity of a subject could be increased by the administering of GZIP polypeptides having the domain of ZAG as taught by Chumakov. Thus, one skilled in the art would have been motivated and would have had a reasonable expectation of success of providing a method of ameliorating the symptoms of hyperglycemia in a subject by administering Zn-alpha 
One skilled in the art at the time of the invention would have recognized that agonist BRL 37344 could be combined with ZAG to treat hyperglycemia by increasing ZAG mRNA levels as taught by Bing and would have been motivated to do so because BRL 37344 itself can be used to lower glucose and insulin levels as taught by Tanishita, Cawthorne and Arbeeny, as a whole.
Additionally, Tisdale teaches administration of ZAG showed a decrease in serum blood glucose levels and Arbeeny teaches agonist BRL 35135 reduces glucose and insulin levels in plasma of ob/ob mice; where BRL 35135 is converted rapidly in vivo to BRL 37344 as taught by Cawthorne, and the instant claims comprise a combination of agents known in the art to be useful for the same purpose. Accordingly, the claims are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).The court held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose. The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06). Thus, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have provided a 
From the teachings of the references, it would have been obvious for one of ordinary skill to provide the claimed invention and they would have had a reasonable expectation of success. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Tisdale, Chumakov, Tanishita, Cawthorne and Arbeeny, as a whole.
In light of the foregoing discussion, the claimed subject matter would have been obvious within the meaning of 35 USC 103(a).
Conclusions
No claim is allowed.


This is a continuation of applicant's earlier Application No. 16058807.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626